--------------------------------------------------------------------------------

EXHIBIT 10.2
 
SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) is made as of November 16th ,
2010 (the “Closing Date”), by and among IA Global, Inc., a corporation organized
and existing under the laws of the State of Delaware (the “Company” or “IAGI”),
Kansai Trust Co Ltd, a Japanese corporation (“Kansai”), and Yutaka Kanatani, an
individual (“Mr. Kanatani” and, collectively with Kansai, the “Seller”), related
to the ownership of Zest Corporation Co Ltd, a company organized and existing
under the laws of Japan (“Zest Corp”), and Zest Home Co Ltd, a company organized
and existing under the laws of Japan (“Zest Home”, collectively with Zest Corp,
the “Zest Entities” and, collectively with the Seller, the “Seller Parties”).


P r e l i m i n a r y S t a t e m e n t s
 
A.           The Company desires to acquire all of the outstanding capital stock
of Zest Home and Zest Corp on a fully diluted basis, including all outstanding
options and warrants to purchase such stock (collectively, the “Zest Shares”),
in exchange for (i) 666,667 shares of the Company’s common stock valued at $1.00
or ¥60,000,000 or approximately $666,667 of shares of the Company’s common
stock, par value $.01 per share (the “IAGI Common Stock”), (ii) plus ¥20,000,000
payable in cash or approximately $890,000 in total consideration; and
 
B.           The parties hereto agree that the shares of IAGI Common Stock to be
issued pursuant to this Agreement have an agreed upon value in the transaction
of ¥60,000,000, or approximately $666,667 or $1.00 per share based on a premium
to the November 15th, 2010, closing price, the closing price on the day of the
conclusion of the negotiations. The parties intend this transaction to qualify
as a tax-free exchange.
 
NOW, THEREFORE, for and in consideration of the promises, covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties do
covenant, agree, represent, warrant and stipulate as follows:
 
A g r e e m e n t
 
1.           PURCHASE AND EXCHANGE
 
1.1           Purchase of Zest Shares.  The aggregate purchase price (the
“PurchasePrice”) for the Zest Shares shall be as follows: (a) ¥20,000,000
payable by check or wire transfer in immediately available funds to an account
designated by the Seller (the “Cash Payment”), and (b) 666,667 shares of IAGI
Common Stock as described below.  The parties hereto acknowledge and agree that
the Cash Payment shall be funded by the proceeds of an IAGI equity offering
scheduled to close prior to the Closing Date and that the closing of such equity
offering is a condition precedent to the effectiveness of this Agreement.
 

 
1

--------------------------------------------------------------------------------

 

1.2           Issuance of IAGI Common Stock.  Subject to the terms and
conditions set forth herein, the Company hereby issues to the Seller, free and
clear of any liens and encumbrances, 666,667 shares of IAGI Common Stock, which
includes a restrictive legend, as set forth in Section 3.21, within ten (10)
business days of the Closing Date.
 
1.3           Transfer of Zest Shares to the Company.
 
(a)           Subject to the terms and conditions set forth herein, the Seller
hereby transfers to the Company free and clear of any liens and encumbrances,
(i) 600 shares of Zest Corp Common Stock, and (ii) 1,000 shares of Zest Home
Common Stock, which represent all of the outstanding Zest Shares, on the Closing
Date and shall deliver to the Company all share certificates representing the
Zest Shares (the “Zest Share Certificates”) on the Closing Date.
 
(b)           The Zest Share Certificates delivered to the Company pursuant to
Section 1.3(a) have been duly endorsed in blank or with stock powers effecting
such transfer such that the Company may seek immediate re-registration of such
shares into the name of the Company on the books and records of Zest Entities.
 
1.4           Allocation of the Purchase Price.  The parties shall allocate the
Purchase Price in accordance with Schedule 1.4.
 
2.           CLOSING DELIVERIES
 
2.1         On or before the Closing Date, and as a condition precedent to the
effectiveness of this Agreement, Seller shall deliver or cause to be delivered
to Company:
 
(a)           One or more instruments of assignment of the Zest Shares, all duly
endorsed, as necessary, by Seller in accordance with Section 1.3 above;
 
(b)           To the extent the same exist, any stock ledger, minute books and
all other business books and business records relating to the business or
operations of the Zest Entities;
 
(c)           Authorizing resolutions of Seller’s trustee or other authorized
representative, as applicable, authorizing the execution, delivery and
performance of this Agreement and the transactions contemplated hereby;
 
(d)           Authorizing Resolutions of the board of directors of each of the
Zest Entities approving the sale of the Zest Shares to the Company as
contemplated herein.
 
(e)           Authorizing resolutions and any other documents or approvals
necessary to duly appoint (i) five (5) Company selected directors to the
existing board of directors of Zest Home, bringing the total number of board
members of Zest Home to nine (9), and (ii) four (4) Company selected directors
to the existing board of directors of Zest Corp, bringing the total number of
board members to seven (7) (collectively, such new boards for Zest Home and Zest
Corp, the “New Zest Boards”);
 

 
2

--------------------------------------------------------------------------------

 

 
(f)           Evidence of security interest/liens obtained in favor of Company
(in form and substance reasonably satisfactory to Company) on the properties set
forth on Schedule 2.1; and
 
(g)           Evidence of the consent to assignment and extension of (i) that
certain Universal Home Franchise Chain Agreement dated as of October 1, 2005 by
and between Universal Home, Inc. and Zest Home (the “Franchise Agreement”), and
(ii) that certain Universal Home Franchise Chain Marketing Territory Agreement
dated as of October 1, 2010 by and between Universal Home, Inc. and Zest Home
(the “Marketing Agreement”), in form and substance reasonably satisfactory to
Company.
 
2.2           On or before the Closing Date, and as a condition to the
effectiveness of this Agreement, Company shall deliver or cause to be delivered
to Seller:
 
(a)           The Purchase Price in accordance with Section 1.1; and
 
(b)           Authorizing resolutions of Company’s shareholders and board of
directors, as applicable, authorizing the execution, delivery and performance of
this Agreement and the transactions contemplated hereby.
 
3.           REPRESENTATION AND WARRANTIES OF THE SELLER PARTIES
 
Except as set forth on the Disclosure Schedule attached hereto as Exhibit B (the
“Disclosure Schedule”), the Seller Parties jointly and severally, represent and
warrant to the Company as follows:
 
3.1           Organization, Execution and Delivery; Valid and Binding
Agreements.  The Seller Parties have duly executed and delivered this Agreement
and, assuming that this Agreement is the legal, valid and binding agreement of
the Company, this Agreement constitutes the valid and binding obligations of the
Seller Parties, enforceable against each such party, in accordance with its
terms.
 
3.2           Authority; No Breach or Conflicts.  The Seller Parties each have
all requisite power and authority to execute and deliver this Agreement and to
perform their obligations hereunder (including, with respect to the Seller, all
right, power, capacity and authority to sell, transfer, and convey the Zest
Shares).  The execution, delivery and performance by Seller Parties of this
Agreement and the agreements provided for herein, and the consummation by the
Seller Parties of the transactions contemplated hereby and thereby, will not,
with or without the giving of notice or the passage of time or both, (i)
directly or indirectly contravene, conflict or result in a violation or breach
of any provision of  the Seller’s or Zest Home’s or Zest Corp’s organizational
or formation documents, (ii) directly or indirectly contravene, conflict or
result in a violation or breach of, or constitute a default under, or permit
termination of, or result in the acceleration of, or give rise to the creation
of any lien upon any property or asset of the Zest Entities, under any of the
terms, conditions or provisions of any instrument or obligation to which any
Zest Entity is a party or by which it is bound or to which any of its assets may
be bound or subject, (iii) directly or indirectly contravene, conflict or result
in a violation of any law applicable to the Seller Parties or by which any
property or asset of the Seller Parties is bound or subject, or (iv) require any
consent.  The Zest Shares are validly issued; fully paid and non-assessable free
of any liens or encumbrances provided, however, that the Zest Shares may be
subject to restrictions on transfer under state or US federal securities laws.
 

 
3

--------------------------------------------------------------------------------

 

 
3.3           Corporate Matters.
 
(a)           Zest Home (i) is a corporation, duly registered, validly existing,
and in good standing under the laws of its jurisdiction of organization;
(ii) has full power and authority to carry on the businesses in which it is
engaged, and to own and use the properties owned and used by it.  Zest Home is
duly qualified as a foreign entity and is in good standing as a foreign entity
in all jurisdictions where the properties owned, leased or operated by it and
relating to the business are located or where the business is conducted, except
where failure to so qualify or be in good standing is not reasonably likely to
have a material adverse effect on the business, results of operations, prospects
or financial condition of the business.
 
(b)           Zest Corp (i) is a corporation, duly registered, validly existing,
and in good standing under the laws of its jurisdiction of organization;
(ii) has full power and authority to carry on the businesses in which it is
engaged, and to own and use the properties owned and used by it.  Zest Corp is
duly qualified as a foreign entity and is in good standing as a foreign entity
in all jurisdictions where the properties owned, leased or operated by it and
relating to the business are located or where the business is conducted, except
where failure to so qualify or be in good standing is not reasonably likely to
have a material adverse effect on the business, results of operations, prospects
or financial condition of the business.
 
3.4           Capitalization.  Section 3.4 of the Disclosure Schedule sets forth
the authorized and issued capital stock of Zest Home and Zest Corp as of the
date hereof.  As of the date hereof, there are no rights of any kind, whether
written or oral, granted by Seller to acquire any interest in the Zest Entities.
 
3.5           Subsidiaries. .  Section 3.5 of the Disclosure Schedule lists each
entity in which Zest Home or Zest Corp owns equity interests (each a “Zest
Subsidiary”).  Each of the Zest Subsidiaries is wholly owned by Zest Home or
Zest Corp.  All of the outstanding shares of capital stock of, or other equity
interests in, each such Zest Subsidiary have been validly issued and are fully
paid and non-assessable and such shares or interests are owned directly by
either Zest Home or Zest Corp, free and clear of all encumbrances and free of
any restriction on the right to vote, sell or otherwise dispose of such capital
stock or other ownership interests.  Except for the capital stock or other
ownership interests of each of the Zest Subsidiaries, neither Zest Home nor Zest
Corp beneficially owns directly or indirectly any capital stock, membership
interest, partnership interest, joint venture interest or other equity interest
in any person or entity.
 

 
4

--------------------------------------------------------------------------------

 

 
3.6           Financial Statements.  Section 3.6 of the Disclosure Schedule sets
forth true, correct and complete copies of the unaudited balance sheet of August
31, 2010 and the related statements of income for the year ended August 31, 2010
for Zest Home and Zest Corp (“Zest Financial Statements”).  The Zest Financial
Statements present fairly the financial position of Zest Home and Zest Corp as
of the date thereof and its results of operations for the period covered thereby
and, except as set forth on Section 3.6 of the Disclosure Schedule, the Zest
Financial Statements have been prepared in all material respects in accordance
with generally accepted accounting principles (“GAAP”) as adopted and in effect
within Japan consistently applied.  Except as set forth in the Zest Financial
Statements or Section 3.6 of the Disclosure Schedule, since the  date of the
Zest Financial Statements (i) neither Zest Entity has any material liabilities,
contingent or otherwise, other than (a) liabilities incurred in the ordinary
course of business, and (b) obligations under contracts and commitments incurred
in the ordinary course of business and not required under GAAP to be reflected
in the Zest Financial Statements; (ii) there has been no material adverse change
in the assets, business, liabilities, properties, prospects, condition
(financial or otherwise) or results of operations of Zest Home or Zest Corp;
(iii) neither the business, condition or operations of the Zest Entities nor any
of their respective properties or assets have been materially or adversely
affected as a result of any legislative or regulatory change, any revocation or
change in any franchise, license or right to do business, or any other event or
occurrence, whether or not insured against; and (iv) neither Zest Entity has
entered into any material transaction outside of the ordinary course of business
or made any distribution on its capital stock or other ownership interest.  For
purposes of this Article 3, “material transaction” means any transaction
involving the payment of greater than $50,000.
 
3.7           Due Diligence Information.  The due diligence information
presented to the Company by the Seller Parties in connection with the Company’s
due diligence investigation of Zest Entities, including each of the
representations, warranties and covenants of Zest Entities and the Seller in
this Agreement, is complete and accurate in all material respects and does not
contain any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.
 
3.8           Litigation; Compliance with Law.  There is no (i) action, suit,
claim, proceeding or investigation pending or, to the best of Zest Entities’
knowledge, threatened against or affecting either Zest Entity, at law or in
equity, or before or by any municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign; (ii)
arbitration proceeding relating to either Zest Home or Zest Corp pending under
collective bargaining agreements or otherwise; or (iii) governmental inquiry
pending or, to the best of Zest Entities’ knowledge, threatened against or
affecting Zest Home or Zest Corp (including, without limitation, any inquiry as
to the qualification of the Zest Entities to hold or receive any license or
permit), and, to the best of the Zest Entities’ knowledge, there is no
reasonable basis for any of the foregoing.  Neither Zest Entity is in default
with respect to any governmental order, writ, judgment, injunction or decree
known to or served upon such entity of any court or of any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign.  There is no action or suit by either Zest Entity pending or threatened
against others.  The Zest Entities have complied in all respects with all laws,
rules, regulations and orders applicable to their respective businesses,
operations, properties, assets, products and services, and each Zest Entity has
all necessary permits, licenses and other authorizations required to conduct its
business as conducted and as proposed to be conducted, except to the extent
failure to comply or obtain any such permits, licenses or authorizations will
not have a material adverse effect.  There is no existing law, rule, regulation
or order, and neither Zest Entity is aware of any proposed law, rule, regulation
or order, which would prohibit or materially restrict either Zest Entity from,
or otherwise materially and adversely affect such entity in, conducting its
business in any jurisdiction in which it is now conducting business or in which
it proposes to conduct business.
 

 
5

--------------------------------------------------------------------------------

 

 
3.9           Proprietary Information of Third Parties.  No third party has
claimed or has reason to claim that any person employed by or affiliated with
the Zest Entities has (a) violated or may be violating to any material extent
any of the terms or conditions of his employment, non-competition or
non-disclosure agreement with such third party, (b) disclosed or may be
disclosing or utilized or may be utilizing any trade secret or proprietary
information or documentation of such third party, or (c) interfered or may be
interfering in the employment relationship between such third party and any of
its present or former employees, or has requested information from the Zest
Entities that suggests that such a claim might be contemplated.  To the best of
the Zest Entities’ knowledge, no person employed by or affiliated with the Zest
Entities has improperly utilized or proposes to improperly utilize any trade
secret or any information or documentation proprietary to any former employer,
and to the best of the Zest Entities’ knowledge, no person employed by or
affiliated with the Zest Entities has violated any confidential relationship
which such person may have had with any third party, in connection with the
development, manufacture or sale of any product or proposed product or the
development or sale of any service or proposed service of the Zest Entities, and
the Zest Entities have no reason to believe there will be any such employment or
violation.  To the best of the Zest Entities’ knowledge, none of the execution
or delivery of this Agreement and the other related agreements and documents
executed in connection herewith, or the carrying on of the business of the Zest
Entities as officers, employees or agents by any officer, director or key
employee of the Zest Entities, or the conduct or proposed conduct of the
business of the Zest Entities, will materially conflict with or result in a
material breach of the terms, conditions or provisions of or constitute a
material default under any contract, covenant or instrument under which any such
person is obligated.
 
3.10           Title to Assets.  Each Zest Entity has valid and marketable title
to all of its assets now carried on its books including those reflected in the
most recent balance sheet of August 31, 2010 which forms a part of the
Zest Financial Statements, or acquired since the date of such balance sheet
(except personal property disposed of since said date in the ordinary course of
business) free of any liens charges or encumbrances of any kind whatsoever,
except as disclosed and such encumbrances and liens that arise in the ordinary
course of business and do not materially impair the Zest Entities’ ownership  or
use of such property or assets.  Neither Zest Entity owns any real
property.  The Zest Entities are in compliance in all material respects under
all leases for property and assets under which they are operating, and all said
leases are valid and subsisting and are in full force and effect.
 

 
6

--------------------------------------------------------------------------------

 

 
3.11           Intellectual Property Assets.  Each Zest Entity has or has rights
to use, all patents, patent rights, patent applications, trademarks, trademark
applications, service marks, service mark applications, trade names or
copyrights, any applications for such which are in the process of being prepared
and other intellectual property rights and similar rights necessary or material
for use in connection with its business (collectively, “Zest Intellectual
Property”).  The Zest Intellectual Property is sufficient to permit each Zest
Entity to conduct its business as presently conducted, without any conflict with
or infringement of the rights of others, and as proposed to be conducted, and,
except as disclosed in Section 3.11 to the Zest Disclosure Schedule, no claim is
pending or, to the best of the Zest Entities’ knowledge, threatened to the
effect that the operations of the Zest Entities infringe upon or conflict with
the asserted rights of any other person under any Intellectual Property, and, to
the best of the Zest Entities’ knowledge, there is no basis for any such claim
(whether or not pending or threatened).  Except as disclosed in Section 3.11 to
the Disclosure Schedule, no claim is pending or, to the best of the Zest
Entities’ knowledge, threatened to the effect that any such Intellectual
Property owned or licensed by the Zest Entities, or which the Zest Entities
otherwise have the right to use, is invalid or unenforceable by the Zest
Entities, and, to the best of the Zest Entities’ knowledge, there is no basis
for any such claim (whether or not pending or threatened).  To the best of the
Zest Entities’ knowledge, all material technical information developed by and
belonging to the Zest Entities that has not been patented has been kept
confidential.  Neither Zest Entity has granted or assigned to any other person
or entity any right to manufacture, have manufactured or assemble the products
or proposed products or to provide the services or proposed services of the Zest
Entities.  Neither Zest Entity has any material obligation to compensate any
person for the use of any Intellectual Property nor has either Zest Entity
granted to any person any license or other rights to use in any manner any
Intellectual Property of the Zest Entities.
 
3.12           Assumptions, Guaranties, etc., of Indebtedness of Other
Persons.  Except as disclosed in Section 3.12 of the Disclosure Schedule,
neither Seller nor the Zest Entities has assumed, guaranteed, endorsed or
otherwise become directly or contingently liable for any material amount of
indebtedness of any other person (including, without limitation, any liability
by way of agreement, contingent or otherwise, to purchase, to provide funds for
payment, to supply funds to or otherwise invest in the debtor, or otherwise to
assure the creditor against loss).
 
3.13           Related Party Transactions.  Except as disclosed on Schedule
3.14, neither Kansai, Mr. Kanatani or any of their respective affiliates has
been involved in any business arrangement or relationship with any Zest Entity,
and neither Kansai, Mr. Kanatani or any of their respective affiliates owns any
asset that is used in the Zest Entities’ business.
 

 
7

--------------------------------------------------------------------------------

 

 
3.14           No Brokers or Finders.  No person has or will have, as a result
of the transactions contemplated by this Agreement, any right, interest or valid
claim against or upon any Seller Party for any commission, fee or other
compensation as a finder or broker arising out of the transactions contemplated
by this Agreement.
 
3.15           No Material Adverse Change.  Since the respective dates as of
which information was given in this Agreement or the Disclosure Schedules,
except as otherwise stated therein:  (i) there has been no material adverse
change in the financial condition, or in the results of operations, affairs or
prospects of the Zest Entities, whether or not arising in the ordinary course of
business; and (ii) there have been no transactions entered into by either Zest
Entity, other than those in the ordinary course of business, which are material
to either or both of the Zest Entities.
 
3.16           Ownership of Seller Shares. The Zest Shares to be acquired by the
Company represent all of the issued and outstanding capital stock of Zest Home
and Zest Corp on a fully-diluted basis.  The Seller has good and marketable
title to all of the Zest Shares, free and clear of any and all covenants,
conditions, restrictions, voting trust arrangements, security interests, options
and adverse claims or rights whatsoever.  Upon consummation of the purchase
contemplated hereby, the Company will acquire from the Seller good and
marketable title to the Zest Shares, free and clear of all covenants,
conditions, restrictions, voting trust arrangements, security interests, options
and adverse claims or rights whatsoever.
 
3.17           Investment. The Seller is acquiring the IAGI Common Stock for its
own account and beneficial interest for investment and not for sale or with a
view to, or for resale in connection with, the distribution thereof, has no
present intention of selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the IAGI Common Stock
and does not presently have any reason to anticipate a change in such intention.
 
3.18           Accredited Investors.  Seller is an “accredited investor” within
the meaning of Rule 501(a) (1), (2), (3) or (7) of Regulation D under the
Securities Act of 1933, as amended (“Securities Act”).
 
3.19           Information.  Seller has received all information it has
requested from the Company that it considers necessary or appropriate for
deciding whether to acquire the IAGI Common Stock, including, but not limited
to, information meeting the requirements of Rule 502(b) of Regulation D under
the Securities Act. Seller has had an opportunity to ask questions and receive
answers from the Company regarding the terms of the IAGI Common Stock and to
obtain any additional information necessary to verify the accuracy of the
information given to it.
 

 
8

--------------------------------------------------------------------------------

 

3.20           Experience.  Seller has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risk of an investment in the IAGI Common Stock and is able to bear the economic
risk of such investment.
 
3.21           Restricted Securities.  Until registered, Seller understands that
the IAGI Common Stock are characterized as “restricted securities” under the
Securities Act, inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under the Securities Act
and applicable regulations thereunder such securities may be resold without
registration under the Securities Act only in certain limited circumstances.  In
this connection, Seller represents that he is familiar with Rule 144 under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.  The Seller also understands that the
certificates evidencing the IAGI Common Stock will bear the legend set forth
below:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES.  THESE SECURITIES HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE
WITH SUCH STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO IA GLOBAL,
INC.  (THE “COMPANY”) OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.
 
3.22           Material Contract Defaults.  All outstanding contracts,
agreements, leases, or other commitments to which any Seller Party is a party
which are material to the business, operations, properties, assets, or financial
condition of either Zest Entity (collectively, the “Material Contracts”), are
valid, binding and enforceable as to each Seller Party, in accordance with their
respective terms, and each Seller Party has no knowledge to the effect that any
such Material Contract is not valid, binding and enforceable as to the other
parties thereto in accordance with its respective terms.  Each of the Material
Agreements shall be in full force and effect without penalty in accordance with
its terms upon consummation of this Agreement and the transactions contemplated
hereby.  Each Seller Party has performed all obligations required to be
performed by it and is not in default under, or in breach of, nor in receipt of
any claim of default or breach under, any Material Contract; no event has
occurred which with the passage of time or the giving of notice or both would
result in a material default, breach or event of noncompliance by any Seller
Party under any Material Contract and there has been no breach or cancellation
or anticipated breach or cancellation by the other parties to any Material
Contract.
 

 
9

--------------------------------------------------------------------------------

 

3.23           Government Authorizations.  Each Zest Entity has all licenses,
franchises, permits, and other governmental authorizations that are legally
required to enable them to conduct the Zest Entities’ business in all material
respects as conducted on the date of this Agreement.  No authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by either Zest Entity of this Agreement and the
consummation by such Zest Entity of the transactions contemplated hereby.
 
3.24           Foreign Investors.  Seller is not a United States person (as
defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), the Seller hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for or purchase the IAGI Common Stock or any use of this
Agreement, including (a) the legal requirements within his jurisdiction for the
purchase of the IAGI Common Stock, (b) any foreign exchange restrictions
applicable to such purchase or acquisition, (c) any government or other consents
that may need to be obtained, and (d) the income tax and other tax consequences,
if any, that may be relevant to the purchase, holding, redemption, sale or
transfer of the IAGI Common Stock.  Seller’s beneficial ownership of the IAGI
Common Stock will not violate any applicable securities or other laws of
Seller’s jurisdiction.
 
4.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Except as set forth on the IAGI Disclosure Schedule attached hereto as Exhibit B
(the “IAGI Disclosure Schedule”), the Company hereby represents and warrants to
the Seller as follows:
 
4.1           Organization, Execution and Delivery; Valid and Binding
Agreements.  The Company is an organization that is validly existing and in good
standing under the laws of the State of Delaware.  The Company has duly executed
and delivered this Agreement and, assuming that this Agreement is the legal,
valid and binding agreement of the Seller Parties, this Agreement constitutes
the valid and binding obligation of the Company, enforceable against it in
accordance with its terms.
 
4.2           Authority; No Breach or Conflicts.  The Company has all requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder (including all right, power, capacity and authority to
issue and sell the IAGI Common Stock, subject to applicable federal and state
securities law restrictions).  The execution, delivery and performance by the
Company of this Agreement and the agreements provided for herein, and the
consummation by the Company of the transactions contemplated hereby and thereby,
will not, with or without the giving of notice or the passage of time or both,
directly or indirectly contravene, conflict or result in a violation of any
provision of the Company’s organizational documents.  The IAGI Common Stock,
when issued in compliance with the provisions of this Agreement, will be validly
issued, fully paid and non-assessable free of any liens or encumbrances other
than any liens or encumbrances created by the Seller; provided, however, that
the IAGI Common Stock may be subject to restrictions on transfer under state or
US federal securities laws.  The issuance of the IAGI Common Stock is not
subject to any preemptive rights or rights of first refusal.
 

 
10

--------------------------------------------------------------------------------

 

 
4.3           Investment. The Company is acquiring the Zest Shares for its own
account and beneficial interest for investment and not for sale or with a view
to, or for resale in connection with, the distribution thereof, has no present
intention of selling (in connection with a distribution or otherwise), granting
any participation in, or otherwise distributing the Zest Shares, and does not
presently have any reason to anticipate a change in such intention.
 
4.4           The Company Reports; Financial Statements.
 
(a)           The Company has made available to Seller Parties each registration
statement, report, proxy statement or information statement prepared by it since
March 31, 2010 (the “Audit Date”) and filed with the US Securities and Exchange
Commission (“SEC”), including the Company’s Annual Report on Form 10-K for the
year ended March 31, 2010 and Quarterly Report on Form 10-Q for the quarter
ended June 30, 2010, each in the form (including exhibits, annexes and any
amendments thereto) as filed with the SEC.  The Company has filed or furnished
all forms, statements, reports and documents required to be filed or furnished
by it with the SEC pursuant to applicable securities statutes, regulations,
policies and rules since the Audit Date (the forms, statements, reports and
documents filed or furnished with the SEC since the Audit Date and those filed
or furnished with the SEC subsequent to the date of this Agreement, if any,
including any amendments thereto, the “Reports”).  Except as set forth on
Section 4.4 of the IAGI Disclosure Schedule, each of the Reports, at the time of
its filing, complied or will comply in all material respects with the applicable
requirements of the Securities and Exchange Act of 1934, as amended (“Exchange
Act”) and the rules and regulations thereunder and complied in all material
respects with then applicable accounting standards.  As of its respective dates
(or, if amended, as of the date of such amendment), the Reports did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances in which they were made, not misleading.
 
(b)           Each of the consolidated balance sheets included in or
incorporated by reference into the Reports (including the related notes and
schedules) fairly presents the consolidated financial position of the Company
and its subsidiaries as of its date and each of the consolidated statements of
income, shareholders’ equity and cash flows included in or incorporated by
reference into the Reports (including any related notes and schedules) fairly
presents, or in the case of Reports filed after the date hereof, will fairly
present, the net income, total shareholders’ equity and net increase in cash and
cash equivalents, as the case may be, of the Company and its respective
subsidiaries for the periods set forth therein (subject, in the case of
unaudited statements, to notes and normal year-end audit adjustments that will
not be material in amount or effect), in each case in accordance with generally
accepted accounting principles consistently applied during the periods involved,
except as may be noted therein.
 

 
11

--------------------------------------------------------------------------------

 

 
4.5           Due Diligence Information.  The due diligence information
presented to the Seller Parties by the Company in connection with its due
diligence investigation of the Company is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.
 
4.6           Litigation; Compliance with Law.  Except as disclosed, there is no
(i) action, suit, claim, proceeding or investigation pending or, to the best of
the Company’s knowledge, threatened against or affecting the Company, at law or
in equity, or before or by any municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign; (ii)
arbitration proceeding relating to the Company pending under collective
bargaining agreements or otherwise; or (iii) governmental inquiry pending or, to
the best of the Company’s knowledge, threatened against or affecting the Company
(including, without limitation, any inquiry as to the qualification of the
Company to hold or receive any license or permit), and, to the best of the
Company’s knowledge, there is no reasonable basis for any of the foregoing.  The
Company is not in default with respect to any governmental order, writ,
judgment, injunction or decree known to or served upon the Company of any court
or of any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign.  There is no action or suit by the Company
pending or threatened against others.  The Company has complied in all respects
with all laws, rules, regulations and orders applicable to its businesses,
operations, properties, assets, products and services, and the Company has all
necessary permits, licenses and other authorizations required to conduct its
business as conducted and as proposed to be conducted, except to the extent
failure to comply or obtain any such permits, licenses or authorizations will
not have a material adverse effect.  There is no existing law, rule, regulation
or order, and the Company is not aware of any proposed law, rule, regulation or
order, which would prohibit or materially restrict the Company from, or
otherwise materially and adversely affect the Company in, conducting its
business in any jurisdiction in which it is now conducting business or in which
it proposes to conduct business.
 
4.7           Proprietary Information of Third Parties.  No third party has
claimed or has reason to claim that any person employed by or affiliated with
the Company has (a) violated or may be violating to any material extent any of
the terms or conditions of his employment, non-competition or non-disclosure
agreement with such third party, (b) disclosed or may be disclosing or utilized
or may be utilizing any trade secret or proprietary information or documentation
of such third party, or (c) interfered or may be interfering in the employment
relationship between such third party and any of its present or former
employees, or has requested information from the Company that suggests that such
a claim might be contemplated.  To the best of the Company’s knowledge, no
person employed by or affiliated with the Company has improperly utilized or
proposes to improperly utilize any trade secret or any information or
documentation proprietary to any former employer, and to the best of the
Company’s knowledge, no person employed by or affiliated with the Company has
violated any confidential relationship which such person may have had with any
third party, in connection with the development, manufacture or sale of any
product or proposed product or the development or sale of any service or
proposed service of the Company, and the Company has no reason to believe there
will be any such employment or violation.  To the best of the Company’s
knowledge, none of the execution or delivery of this Agreement and the other
related agreements and documents executed in connection herewith, or the
carrying on of the business of the Company as officers, employees or agents by
any officer, director or key employee of the Company, or the conduct or proposed
conduct of the business of the Company, will materially conflict with or result
in a material breach of the terms, conditions or provisions of or constitute a
material default under any contract, covenant or instrument under which any such
person is obligated.
 

 
12

--------------------------------------------------------------------------------

 

 
4.8           Title to Assets.  The Company has valid and marketable title to
all of its assets now carried on its books including those reflected in the most
recent balance sheet of the Company which forms a part of the Reports, or
acquired since the date of such balance sheet (except personal property disposed
of since said date in the ordinary course of business) free of any liens charges
or encumbrances of any kind whatsoever, except such encumbrances and liens that
arise in the ordinary course of business and do not materially impair the
Company’s ownership or use of such property or assets.  The Company does not own
any real property.  The Company is in compliance in all material respects under
all leases for property and assets under which it is operating, and all said
leases are valid and subsisting and are in full force and effect.
 
4.9           Intellectual Property Assets.  The Company has, or has right to
use all patents, patent rights, patent applications, trademarks, trademark
applications, service marks, service mark applications, trade names or
copyrights, any applications for such which are in the process of being prepared
and other intellectual property rights and similar rights necessary or material
for use in connection with its business (collectively, “IAGI Intellectual
Property”).  The Company owns or possesses adequate licenses or other rights to
use all IAGI Intellectual Property necessary or material to the conduct of its
business as conducted, without any conflict with or infringement of the rights
of others, and as proposed to be conducted, and, except as disclosed in
Section 4.9 to the Disclosure Schedule, no claim is pending or, to the best of
the Company’s knowledge, threatened to the effect that the operations of the
Company infringe upon or conflict with the asserted rights of any other person
under any IAGI Intellectual Property, and, to the best of the Company’s
knowledge, there is no basis for any such claim (whether or not pending or
threatened).  Except as disclosed in Section 4.9 to the Disclosure Schedule, no
claim is pending or, to the best of the Company’s knowledge, threatened to the
effect that any such IAGI Intellectual Property owned or licensed by the
Company, or which the Company otherwise has the right to use, is invalid or
unenforceable by the Company, and, to the best of the Company’s knowledge, there
is no basis for any such claim (whether or not pending or threatened).  To the
best of the Company’s knowledge, all material technical information developed by
and belonging to the Company that has not been patented has been kept
confidential.  The Company has not granted or assigned to any other person or
entity any right to manufacture, have manufactured or assemble the products or
proposed products or to provide the services or proposed services of the
Company.  The Company has no material obligation to compensate any person for
the use of any Intellectual Property nor has the Company granted to any person
any license or other rights to use in any manner any IAGI Intellectual Property.
 

 
13

--------------------------------------------------------------------------------

 

 
4.10           Assumptions, Guaranties, etc. of Indebtedness of Other
persons. The Company has not assumed, guaranteed, endorsed or otherwise become
directly or contingently liable for any material amount of indebtedness of any
other person (including, without limitation, any liability by way of agreement,
contingent or otherwise, to purchase, to provide funds for payment, to supply
funds to or otherwise invest in the debtor, or otherwise to assure the creditor
against loss).
 
4.11           No Brokers or Finders.  No person has or will have, as a result
of the transactions contemplated by this Agreement, any right, interest or valid
claim against or upon the Company for any commission, fee or other compensation
as a finder or broker arising out of the transactions contemplated by this
Agreement.
 
4.12           No Material Adverse Change.  Since the respective dates as of
which information was given in this Agreement or the Disclosure Schedules,
except as otherwise stated therein:  (i) there has been no material adverse
change in the financial condition, or in the results of operations, affairs or
prospects of the Company, whether or not arising in the ordinary course of
business; and (ii) there have been no transactions entered into by the Company,
other than those in the ordinary course of business, which are material to the
Company.
 
4.13           Information.  The Company has received all information requested
from the Seller Parties that it considers necessary or appropriate for deciding
whether to acquire the Zest Shares.  The Company has had an opportunity to ask
questions and receive answers from the Seller Parties regarding the terms of the
Zest Shares and to obtain any additional information necessary to verify the
accuracy of the information given to it.
 
4.14           Material Contract Defaults.  The Company is not in default in any
material respect under the terms of any outstanding contract, agreement, lease,
or other commitment which is material to the business, operations, properties,
assets, or financial condition of either of them, and there is no event of
default or other event which, with notice or lapse of time or both, would
constitute a default in any material respect under any such contract, agreement,
lease, or other commitment in respect of which the Company has not taken
adequate steps to prevent such a default from occurring.
 
4.15           Government Authorizations.  The Company has all licenses,
franchises, permits, and other governmental authorizations that are legally
required to enable them to conduct their business in all material respects as
conducted on the date of this Agreement.  No authorization, approval, consent,
or order of, or registration, declaration, or filing with, any court or other
governmental body is required in connection with the execution and delivery by
the Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby.
 

 
14

--------------------------------------------------------------------------------

 

 
5.           CONTINUING COVENANTS AND AGREEMENTS
 
From and after the execution and delivery of this Agreement, the parties agree
as follows:
 
5.1           Registration Statement.    The Company agrees it shall, within
ninety days following the closing of the transaction the Company will prepare
and file with the SEC, at the Company’s expense, a registration statement on
Form S-1 for the re-sale of the IAGI Common Stock (the “S-1 Registration
Statement”) under the Securities Act by the Seller.  The Company will use its
reasonable efforts to cause such S-1 Registration Statement to become effective
within sixty (60) days from the initial filing thereof.
 
5.2           Continued Involvement of Mr. Kanatani.  The parties hereto
acknowledge and agree that the continued involvement of Mr. Kanatani with the
Zest Entities is a material inducement to the Company to enter into this
Agreement. Following the Closing Date and for period of three (3) years
hereafter (unless the New Zest Boards approve his resignation), Mr. Kanatani
agrees to continue in his current position as Chief Executive Officer of the
Zest Entities and perform all duties commensurate with his title and all of the
lawful duties that are reasonably assigned to him by the New Zest
Boards.  Except as may be otherwise approved by the New Boards, Mr. Kanatani
services shall be exclusive to the Zest Entities.
 
5.3           Management Service Fee.  Commencing on the Closing Date, the
Company shall perform consulting services in connection with the management,
marketing, administrative and accounting operations of the Zest Entities.  The
Company shall perform such services at Zest Entities’ facilities or elsewhere
outside Japan in its reasonable discretion.  Such services will include sending
company personnel to Zest Entities’ facilities, as well as promoting the Zest
Entities’ business in the United States.  As consideration for such consulting
services,[Zest Home/ Zest Corp shall pay the Company a monthly management
service fee of ¥1,000,000 and reimburse the Company for reasonable expenses
incurred in connection with such consulting services.  The Company shall remit a
quarterly invoice to Zest Home/Zest Corp for such consulting services and
expense reimbursement amounts within thirty (30) days after the end of such
quarter starting on November 16, 2010, provided such quarter shall be
prorated.  Zest Home/ Zest Corp shall remit payment for such consulting fees and
expenses within ten (10) days of receipt of the Company invoice.  The Company
shall perform such consulting services and Zest Home/ Zest Corp shall pay for
such services for a period of one year following the Closing Date, and
thereafter the parties will automatically renew such services agreement set
forth in this Section 5.3 for successive one year periods starting on the first
anniversary of the Closing Date, in the absence of written notice of termination
by either party delivered no less than three (3) months prior to the date on
which such one year term would expire.
 

 
15

--------------------------------------------------------------------------------

 

5.4           Commercially Reasonable Efforts; Universal Home
Agreement.  Subject to the terms and conditions provided herein, each of the
parties hereto shall use commercially reasonable efforts to take promptly, or
cause to be taken, all actions necessary proper or advisable to consummate and
make effective the transactions contemplated hereby.  Notwithstanding the
foregoing in the event the Franchise Agreement and Marketing Agreement have not
been assigned or extended prior to the execution and delivery of this Agreement,
the Seller Parties shall use their good faith and best efforts to work with
Universal Home, Inc. and the Company to secure such consent and extension in a
form satisfactory to the Company.
 
5.5           Notice of Developments.  Each party will give prompt written
notice to the other party of any material adverse development causing a breach
or likely breach of any of its covenants in this Agreement.
 
6.           INDEMNIFICATION
 
6.1           Survival of Representations.  All of the representations and
warranties of the Company and the Seller Parties contained in this Agreement
shall have been accurate as of the date of the Closing Date, and all such
representations and warranties shall survive the Closing Date for a period of
one year, measured from the Closing Date.
 
6.2           Indemnification.
 
(a)           The Company shall indemnify, defend and hold harmless the Seller
Parties and its officers, directors, agents, employees and affiliates, each
person who controls the Seller Parties (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) (each such Person, a “Control
Person”) and the officers, directors, agents, employees and affiliates of each
such Control Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, costs of preparation and attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of, or relating to, a breach
or breaches of any representation, warranty, covenant or agreement by the
Company under this Agreement.
 
(b)           The Seller Parties shall indemnify, defend and hold harmless the
Company, its officers, directors, agents and employees, each Control Person and
the officers, directors, agents and employees of each Control Person, to the
fullest extent permitted by applicable law, from and against any and all Losses,
as incurred, arising out of, or relating to, a breach or breaches of any
representation, warranty, covenant or agreement by the Seller Parties under this
Agreement.
 
 

 
16

--------------------------------------------------------------------------------

 

6.3           Conduct of Indemnification Proceedings.  If any proceeding shall
be brought or asserted against any person entitled to indemnity (each a
“Proceeding”) hereunder (an “Indemnified Party”), such Indemnified Party
promptly shall notify the person from whom indemnity is sought (the
“Indemnifying Party”) in writing, and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed to pay such fees and expenses; or
(2) the Indemnifying Party shall have failed promptly to assume the defense of
such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense of the
claim against the Indemnified Party but will retain the right to control the
overall Proceedings out of which the claim arose and such counsel employed by
the Indemnified Party shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.
 
All fees and expenses of the Indemnified Party to which the Indemnified Party is
entitled hereunder (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such Proceeding
in a manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten (10) business days of written notice thereof to
the Indemnifying Party.
 
No right of indemnification under this Section shall be available as to a
particular Indemnified Party if there is a non-appealable final judicial
determination that such Losses arise solely out of the negligence or bad faith
of such Indemnified Party in performing the obligations of such Indemnified
Party under this Agreement or a breach by such Indemnified Party of its
obligations under this Agreement.
 
6.4           Limitations on Indemnity.  Neither the Seller Parties, on one
hand, nor the Company, on the other hand, shall have aggregate liability for
Losses arising under this Agreement or any instrument delivered hereunder in
excess of $890,000 and any aggregate liability will be resolved thru the return
of shares at the current market price.
 

 
17

--------------------------------------------------------------------------------

 

 
6.5           Exclusivity.  The indemnity and contribution agreements contained
in this Section 6 are the exclusive remedy that the Indemnified Parties may have
to the Indemnifying Parties.
 
7.           MISCELLANEOUS
 
7.1           Remedies Cumulative; Remedies Not Waived.  Except as provided in
Section 6.5, no remedy herein conferred upon the parties is intended to be
exclusive of any other remedy and each and every such remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise.  No course of
dealing between the parties, nor any delay on the part of the parties in
exercising any rights hereunder, shall operate as a waiver of any of the rights
of any of the parties, either individually or in the aggregate.
 
7.2           Waiver and Amendment.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.  This Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.  This Agreement shall not be changed,
modified or amended except by a writing signed by the parties hereto.
 
7.3           Assignability. Neither party may assign or transfer this Agreement
or its rights hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld.
 
7.4           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be sent by registered or
certified mail (return receipt requested and postage prepaid), transmitted by
fax or e-mail, or delivered by hand, by messenger or by a recognized
international overnight delivery service, addressed as follows, or to such other
address as such party may have from time to time furnished to the other party in
writing:
 
If to the Company:                                         Brian Hoekstra / CEO
  IA Global, Inc.
  101 California Street, Suite 2450
  San Francisco, CA 94111
  Fax: + 1-415-946-8801
 

 
18

--------------------------------------------------------------------------------

 
                               If to the Seller Parties:                    
                Mr. Yutaka Kanatani
          Chief Executive Officer
           Zest Corporation Co Ltd
           Zest Building, 17, Tsukuda-cho, Himeji-shi,
           Hyogo, 672-8049 Japan
 
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if sent by registered or
certified mail, the earlier of receipt and five (5) business days after
dispatch, (ii) if transmitted by fax or e-mail, on the business day of confirmed
receipt by the addressee thereof, and (iii) if delivered in person or by
recognized international overnight courier, on the business day delivered.
 
7.5           Expenses.  Each party shall pay its expenses, including attorneys
fees, in connection with this Agreement and the transaction contemplated hereby.
 
7.6           Counterparts.  This Agreement may be executed in several
counterparts, and each executed copy shall constitute an original instrument,
but all such counterparts shall together constitute but one and the same
instrument.
 
7.7           Headings; Construction.  The headings of the several sections,
divisions or subsections of this Agreement shall not be construed to constitute
any part or to affect the meaning of any such sections, divisions or
subsections.  The parties hereto have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption of burden of proof shall arise
favoring or not favoring any party by virtue of the authorship of any of the
provisions of this Agreement.
 
7.8           Severability.  If any provision of this Agreement or portion of
any provision, or the application thereof to any person or circumstance, shall,
to any extent, be held invalid or unenforceable, the remainder of this Agreement
or the remainder of such provision and the application thereof to other persons
or circumstances, other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.
 
 

 
19

--------------------------------------------------------------------------------

 

7.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of Newark, Delaware.  Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Newark, Delaware for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of any of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an  inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  The parties hereby waive all rights to a trial by
jury.  If either party shall commence an action or proceeding to enforce any
provisions of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
7.10           Compliance Required.  The obligations of each of the parties
arising pursuant to this Agreement shall be expressly conditioned upon the full
compliance by the other party hereto with the terms set forth herein and in the
ancillary agreements referenced herein.
 
[Signature Page Follows]
 


 

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective corporate officers thereunto duly authorized
on the day and year first above written.
 
The Company:


IA Global, Inc.


/s/ Mark Scott
By:  Mark Scott
Title:  Chief Financial Officer
Date: November 22, 2010


The Seller Parties:


Zest Home Co Ltd


/s/ Yutaka Kanatami
Mr. Yutaka Kanatami
Title:  Chief Executive Officer
Zest Building, 17 Tsukuda-cho, Himeji-shi,
Hyogo, 672-8049 Japan
Date: November 22th, 2010


Zest Corporation Co Ltd




__________________________ 
Mr. Yutaka Kanatami
Title:  Chief Executive Officer
Zest Building, 17 Tsukuda-cho, Himeji-shi,
Hyogo, 672-8049 Japan
Date: November 22, 2010


Kansai Trust Co Ltd


__________________________
Mr. Yutaka Kanatani
Title: Chief Executive Officer
Zest Building, 17 Tsukuda-cho, Himeji-shi
Hyogo, 672-8049 Japan
Date: November 22, 2010





 
21

--------------------------------------------------------------------------------

 

Exhibit A


Seller Disclosure Schedule




Section 3.4                Fully Diluted Capitalization of Zest Corporation Co
Ltd

         Outstanding shares of Zest Corp: 600 shares
          ¥50,000- per share
          Registered capital: ¥30,000,000


          Total shares transferred to the Company under this agreement shall be
600 shares.


         Warrant: None


          Fully Diluted Capitalization of Zest Home Co Ltd.

         Outstanding shares of Zest Home: 1000 shares
          ¥50,000- per share
          Registered capital: ¥ 50,000,000-


          Total shares transferred to the Company under this agreement shall be
1000 shares.


         Warrant: None




Section 3.5                 Zest Affiliated Entities and Current Operations


          Affiliated Entities: None


         Current operations: N/A
 


Section 3.6                Financial Statements


          Attached as Exhibit C


Section 3.11              Intellectual Property Assets


                                   N/A


Schedule 3.12          Zest Loans; Assumptions, Guaranties, etc., of
Indebtedness of Other persons

 
22

--------------------------------------------------------------------------------

 

          See attached Schedule 2.1 Properties List


Schedule 3.14            Related Party Transactions
 
          N/A





 
23

--------------------------------------------------------------------------------

 

Exhibit B


IAGI Disclosure Schedule






Section 4.4                                IAGI Reports


None.


Section 4.9                                IAGI Intellectual Property Assets


None.

 
24

--------------------------------------------------------------------------------

 

Schedule 1.4


Purchase Price Allocation


To be determined from the closing balance sheet as of November 16, 2010.

 
25

--------------------------------------------------------------------------------

 

Schedule 2.1


Properties List


See attached.






26 

--------------------------------------------------------------------------------